

116 HR 4952 IH: Strengthening Support For Veterans with Service Animals Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4952IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Ms. Cheney introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue regulations to revise title 49, Code of Federal
			 Regulations, to require an air carrier to permit eligible service animals
			 to accompany eligible veterans during travel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Support For Veterans with Service Animals Act. 2.Rulemaking for veterans traveling with service dogs (a)In generalThe Secretary of Transportation shall issue such regulations as are necessary to revise section 382.117 of title 49, Code of Federal Regulations, to require an air carrier to permit an eligible service animal to accompany an eligible veteran during travel if such veteran provides—
 (1)the documentation described in subsection (e) of such section 382.117 (as in effect on the date of enactment of this Act); or
 (2)a valid veterans identification card issued by the Department of Veterans Affairs that contains a service-connected disability designation.
 (b)DefinitionsIn this section: (1)Eligible veteranThe term eligible veteran means a veteran with a service-connected disability (as such terms are defined in section 101 of title 38, United States Code).
 (2)Eligible service animalThe term eligible service animal means a dog certified to serve as a service animal with credentials from an entity approved by the Secretary.
				